                                                                            Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION




MAURICE WOODARD,

      Petitioner,

v.                                                        4:17cv258–WS/MJF

SECRETARY, DEPT. OF
CORRECTIONS,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 23) docketed August 16, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. Petitioner (“Woodard”)

has filed objections (ECF No. 24) to the magistrate judge’s report and

recommendation.

      The undersigned has reviewed the record in light of Woodard’s objections

but finds no basis upon which to reject the magistrate judge’s report and

recommendation. The undersigned agrees that Woodard has failed to demonstrate
                                                                           Page 2 of 2


that he is entitled to relief under 28 U.S.C. § 2254. Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 23) is

ADOPTED and incorporated by reference into this order.

      2. Woodard’s § 2254 habeas corpus petition (ECF No. 1), challenging the

judgment of conviction and sentence in State of Florida v. Maurice Woodard, Leon

County Circuit Court Case No. 2004–CF–3842, is DENIED.

      3. A certificate of appealability is DENIED.

      4. Leave to appeal in forma pauperis is DENIED

      5. The clerk is directed to enter judgment, stating: “Maurice Woodard’s

petition for writ of habeas corpus is DENIED.” The clerk is further directed to

close the case.

      DONE AND ORDERED this             26th    day of     August      , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
